DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Nucleotide and/or Amino Acid Sequence Disclosures
Summary of Requirements for Patent Applications Filed On Or After July 1, 2022,That Have Sequence Disclosures
37 CFR 1.831(a) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.831(b) must contain a “Sequence Listing XML”, as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.831-1.835. This “Sequence Listing XML” part of the disclosure may be submitted: 
1.	In accordance with 37 CFR 1.831(a) using the symbols and format requirements of 37 CFR 1.832 through 1.834 via the USPTO’s patent electronic filing system (Patent Center) (see Section I.1 of the Legal Framework for Patent Electronic System (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter “Legal Framework”) in XML format, together with an incorporation by reference statement of the material in the XML file in a separate paragraph of the specification as required by 37 CFR 1.835(a)(2) or 1.835(b)(2) identifying:
a.	the name of the XML file 
b.	the date of creation; and 
c.	the size of the XML file in bytes; or
2.	In accordance with 37 CFR 1.831(a) using the symbols and format requirements of 37 CFR 1.832 through 1.834 on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation by reference statement of the material in the XML format according to 37 CFR 1.52(e)(8) and 37 CFR 1.835(a)(2) or 1.835(b)(2) in a separate paragraph of the specification identifying: 
a.	the name of the XML file; 
b.	the date of creation; and 
c.	the size of the XML file in bytes. 
SPECIFIC DEFICIENCIES AND THE REQUIRED RESPONSE TO THIS NOTICE ARE AS FOLLOWS:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers (i.e., “SEQ ID NO:X” or the like) in accordance with 37 CFR 1.831(c).  For example see pages 30, 37, 38, and 41.

Required response – Applicant must provide: 

A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10, 15-20, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the severity of a traumatic brain injury in a subject in need thereof comprising administering to the subject a therapeutically effective amount of miR-125b-5p or a mimic thereof, does not reasonably provide enablement for preventing neuronal cell death or leukocyte infiltration after brain injury in a subject or using a therapeutically effective amount of miR-122-5p or mir-125b-5p or mimic thereof in a method of treating a brain injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention reads on treating a brain injury in a subject using a therapeutically effective amount of a miR or mimic thereof, wherein the miR is selected from miR-125b-5p, miR-122-5p or combination thereof.  The term ‘brain injury’ is considered very broad and reads on a large number of diseases or disorders.  The brain injury could be a direct or indirect physical damage to the brain or head or may also be caused by a disease that is indirectly or directly related to the brain or head.  In addition, the term could read on brain cancer or a genetic disorder (e.g., Parkinson’s Disease, Alzheimer’s, Lou Gehrig’s Disease) associated with the brain.  
The applicant provides examples of the term ‘treating’ on page 11.  Page 12 discloses a definition for ‘treating’ and therapeutically effective amount.  The terms embraces a large number of methods including treating, preventing, alleviating, abating, or reducing the severity of symptoms of diseases and disorders.
In view of the teaching in the prior art and the specification, the applicant is only enabled for traumatic brain injury (TBI) for the following reasons:
At the time of the effective filing date, there was no teaching in the prior art that it was routine to prevent a brain injury using any type of miRNA or mimic thereof.  In addition, some of the diseases or disorders embraced by brain injury are irreversible (e.g., Lou Gehrig’s disease, Parkinson’s disease, Alzheimer’s, stuttering, seizures, blindness).
The applicant observed that miR-122-5p is decreased more than miR-125b-5p in blood samples after TBI or ICH.  The applicant does not disclose any working examples with miR-122-5p.  The microRNA does not appear to share any structural features (seed sequence) with the sequence for miR-125b-5p.  The art of record, at or around the effective filing date, teaches that miR-122-5p is expressed in a brain injury and the skilled artisan would want to reduce this microRNA to treat a brain injury (ischemic stroke).  See US 20210238593 (page 15) and 20200277676 (tables 3 and 4, pages 17-23).  This is the opposite of what was observed by applicant.  This would require further experimentation by a skilled artisan to determine the discrepancy of what was taught in the art and observed in the specification.  This would indicate that, at the time of the effective filing date, using miR-122-5p was not enabled for use in the claimed methods.
Shen et al. (Nitric Oxide 78 (2018), 11-21) teach miR-125b-5p is involved in oxygen and glucose deprivation injury in PC-12 cells via CBS/H2S pathway.  “We provide evidence for the therapeutic potential of miR-125b-5p inhibition for cerebral ischemia via CBS/H2S pathway (page 11).”    
The applicant conducted laboratory experiments in a controlled setting using TBI animal models and miR-125b-5p, which does not provide enablement for the full scope of the claimed invention.  The working examples do not provide sufficient teaching to enable preventing a brain injury, neuronal cell death or leukocyte infiltration for several reasons.  The time point of the injury to the animal model was known in the working examples and the microRNA was readily available (Preliminary studies on miR-125b-5p found that the mimic (given at 0 hour) increased mIR-125b-5p in blood, blocked T cell infiltration, reduced bleeding, prevented endothelium disruption, and decreased neuronal cell death post-TBI, page 10).  A subject in a real world setting that experiences a traumatic brain injury would immediately experience neuronal cell death and leukocyte infiltration.  In addition, in a real world setting a subject (e.g., human) would not have immediate access to the composition comprising the nucleic acid.  Even if the subject had access to the composition, he/she might be unable to self-administer due to the brain injury.  In addition, self-administration of a nucleic acid by the subject or administration by another person would require the composition to be readily available and a route of administration that would address delivering the nucleic acid to target area (e.g., blood/brain barrier).   
While the specification contemplates a therapeutically effective amount for reducing the severity of the injury, the skilled artisan would have to further experiment with any amount to determine if any amount is enabled for treating (as contemplated in the specification, including curing and preventing the brain injury).  The applicant does not teach how to determine what subject is a candidate for the method and/or how to determine when a prophylactic benefit was achieved in said subject.
Furthermore, other than contemplating the claimed invention and providing limited teaching in a controlled environment, the specification of the application does not teach how to use full scope of the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635